Title: To James Madison from John Page (Abstract), 25 June 1805
From: Page, John
To: Madison, James


25 June 1805, Richmond. “The receipt of the circular letter which you were pleased to address to me of the 29: May accompanyed by the act of Congress, ‘for the more effectual preservation of peace in the ports and harbours of the U. States, and in the waters under their Jurisdiction’ and the President’s instructions to the Marshall of the district of Virginia, in pursuance thereof, I have the honor to acknowledge. Prompt & particular attention will be given to any application which may be made by the Marshall to the Executive of this state in consequence of those instructions and every cooperation, required by the law, afforded that Officer in facilitating the objects contemplated by it.”
